Title: From George Washington to Robert Morris, 5 August 1782
From: Washington, George
To: Morris, Robert


                  
                     Sir
                     Head Quarters 5th Augst 1782
                  
                  On my Return from Phila. I found many Complaints against Mr Sands for frequent want of provisions—as well as Badness of Quality in what he did furnish—both these Greivances have subsisted till the present Time and the Troops have been without their Rations for several days at various Times.  In Castg about for a Remedy, I find, none is provided in the Contracts, but what is to be applied by the Superintendant, who is to be appointed by you—I have therefore to request most earnestly, that you will appoint this person without Delay—& that he may repair to the Army as soon as possible—Mr Sands’s Disposition is such that I have not the least hope of Relief from him—so long as he can impose upon the Army & thereby serve his own Interest, with Impunity I am persuaded he will continue to do it.  I am Dr Sir &c.
                  
               